Title: From Thomas Jefferson to James Madison, 1 July 1784
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Boston July 1. 1784.

After visiting the principal towns through Connecticut, Rhode-island, this state and N. Hampshire in order to acquire what knowlege I could of their commerce and other circumstances I am returned to this place and shall sail the day after tomorrow in the Ceres bound for London: but my purpose is to get on shore in some boat on the coast of France and proceed directly to Paris. My servant being to set off to-day, and much on hand to prepare for my journey I have no time for any particular communications. Indeed there are few I should have to make unless I were to enter into a detail which would be lengthy as to the country and people I have visited. The lower house of this state have passed a bill giving Congress the powers over their commerce which they had asked: it has had two readings with the Senate and meets with no opposition. I find the conviction growing strongly that nothing can preserve our Confederacy unless the band of Union, their common council be strengthened. I inclose you a letter from Mrs. Trist and a new pamphlet. Since I came here I have received from Mr. Harrison a bill of John Pirkman on John J. Bogert Philadelphia for 333 ⅓ Dollars. This being for part of the money included in my draught on the Treasurer in your favor, and which at the time of that draught I did not know had been forwarded for me, I now inclose the bill to Mr. Saml. House in Philadelphia and desire him to receive and lodge the money in the bank in your name, and to give you advice of it that you may know when it may be safely  drawn for. You shall hear from me as soon as I reach the other side the Atlantic. In the mean time I am with truth Dr. Sir Your affectionate friend & servt.,

Th: Jefferson


P.S. I inclosed you by Genl. Gates from N. York Deane’s letters which I could not get in Philada.

